Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Chen et al., Pub. No.  2008/0228680, teach various neural-network based surrogate model construction methods, along with various applications of surrogate models. Designed for use when only a sparse amount of data is available. An engineer constructs a surrogate model to identify a smaller subspace. The subspace consists of parameter values identified as optimal by the surrogate model, plus one step size in each direction to verify that a solution is at least a locally optimum value. Neural networks are selected from candidate pool by multiple runs of a genetic algorithm to form a pool of local neural network ensembles. The multi-objective performance function to be minimized during evolutionary computation (Chen; paragraphs [0045; 0048; 0055; 0063; 0071]). In addition, Itoh et al, Pub. No.  2019/0013558, teach finding an eigen solution to a resonance in a dual-polarization cavity, a boundary condition at a perfect electrical conductor - perfect magnetic conductor anisotropic metasurface (Itoh; paragraphs [0026; 0028; 0072]).
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that predicting a range of an eigen solution for a second input, which satisfies a predetermined eigen solution condition, based on a first eigen solution for a first input; and searching a second eigen solution for the second input, which satisfies the eigen solution condition, in the predicted range of the eigen solution as set forth in claims 1-7.  Claims 1-7 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448